DETAILED ACTION
The response filed on 05/25/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 2, 4, 5, 7, 12, 14, 15 and 17 are cancelled.
Claims 1 and 11 are amended.
No new claim(s) is/are added.
Claims 1, 3, 6, 8-11, 13, 16 and 18-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s Remarks (on page 8), filed 05/25/2021, regarding Claim Objections have been fully considered and Claim 11 has been amended.  The objection to claim 11 has been withdrawn in view of the amendment.
Applicant’s arguments, see Remarks (on page 9-20), filed 05/25/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 

Allowable Subject Matter
Claims 1, 3, 6, 8-11, 13, 16 and 18-20 (renumbered as 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments.
Claims 3, 6, 8-10, 13, 16 and 18-20 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462